Exhibit 10.70

Option Agreement

This OPTION AGREEMENT (this “Agreement”) is made and entered into as of August
8, 2006 (the “Effective Date”), by and between DTS, Inc., a Delaware corporation
(together with its Affiliates and permitted assigns, “DTS”), and Avica
Technology Corporation, a California corporation (“Avica”).  Capitalized terms
used without definition shall have the meanings set forth in Section 8.2 hereof.

Whereas, DTS and Avica have entered into an Exclusive License Agreement, dated
as of the date hereof (the “Exclusive License Agreement”);

Whereas, DTS may, in its sole discretion, deliver a Purchase Election Notice (as
such term is defined below) to cause Avica to (i) sell all or substantially all
of its assets to DTS and (ii) assign to or cause to be assumed by DTS any of
Avica’s contracts, in accordance with their terms, as DTS shall select in its
sole discretion (the “Asset Purchase”), upon the terms and subject to the
conditions set forth in this Agreement;

Whereas, the board of directors of Avica (the “Avica Board”) has approved and
adopted the consummation of the transactions contemplated hereby, and has
determined to submit the performance of transactions contemplated by this
agreement and the Exclusive License Agreement to the holders (the “Avica
Stockholders”) of the shares of Avica’s Common Stock, no par value per share
(the “Avica Common Stock”), for their approval by written consent; and

Whereas, the Avica Board has carefully considered the terms of this Agreement
and the Exclusive License Agreement and has determined that the terms and
conditions of the transactions contemplated hereby and thereby, including the
Asset Purchase, are fair and in the best interests of, and are advisable to,
Avica and the Avica Stockholders, and the Avica Board recommends that the Avica
Stockholders vote for the approval of this Agreement, the Exclusive License
Agreement, the Asset Purchase and the transactions contemplated hereby and
thereby.

Now, Therefore, in consideration of the foregoing and the mutual covenants and
agreements herein contained and intending to be legally bound hereby, DTS and
Avica hereby agree as follows:

ARTICLE 1
THE ASSET PURCHASE

1.1           The Asset Purchase.  Subject to the other terms and conditions of
this Agreement and the Asset Purchase Agreement (as defined below), the Asset
Purchase may be consummated under the following circumstances:

(a)           Form of Asset Purchase Agreement.  Within forty-five (45) days
after the date of this Agreement, DTS and Avica shall have prepared and agreed
to the form of asset purchase agreement, together with such related agreements
as shall be referenced therein (collectively, the “Asset Purchase Agreement”),
pursuant to which the Asset Purchase shall be consummated in DTS’ sole
discretion as set forth in this Agreement.  At such time as DTS and Avica shall
have agreed to the final form of the Asset Purchase Agreement (the “Form
Agreement Date”), DTS and Avica shall evidence such agreement in writing, Avica
shall confirm in writing its representations and warranties thereunder as of the
Form Agreement Date and the Asset Purchase Agreement shall be deemed attached as
Exhibit A hereto.  The Asset Purchase Agreement shall, among other things,
contain representations and warranties to be made by Avica, and shall
contemplate a schedule of disclosures and exceptions to such representations and
warranties (the “Avica Disclosure Schedule”).  The Asset Purchase Agreement
shall also contain other schedules, including schedules that list all assets of
the Company (the “Asset Schedules”).  Avica shall


--------------------------------------------------------------------------------




complete and, on the Form Agreement Date, deliver to DTS the Avica Disclosure
Schedule, the Asset Schedules and such other schedules as are contemplated by
the Asset Purchase Agreement, each of which shall be true, accurate and complete
as of the Form Agreement Date.

(b)           Disclosure Schedules.  At any time during the Option Period (but
not more than twice in any 12-month period), DTS may, upon notice to Avica (a
“Disclosure Schedule Request”), require Avica to prepare an updated schedule of
disclosures and exceptions to the representations and warranties of Avica
contained in the Asset Purchase Agreement, together with updated Asset Schedules
and updates to such other schedules as are contemplated by the Asset Purchase
Agreement (collectively, an “Updated Avica Disclosure Schedule”), as if such
representations, warranties and disclosures were made as of the date of such
Updated Avica Disclosure Schedule, except to the extent any such representations
and warranties refer expressly to an earlier date, provided, that in no event
shall DTS be entitled to deliver a Disclosure Schedule Request after the Option
Expiration Date.  Avica shall prepare and deliver to DTS an Updated Avica
Disclosure Schedule within thirty (30) days of receipt of a Disclosure Schedule
Request.  An Updated Avica Disclosure Schedule delivered pursuant to this
Section 1.1(b) shall refer only to (i) disclosures of actual facts contained in
the Avica Disclosure Schedule attached to the Asset Purchase Agreement as of the
Form Agreement Date, and (ii) disclosures of actual facts in existence on the
date of such Updated Avica Disclosure Schedule that have occurred or been
discovered since the Form Agreement Date, and the Updated Avica Disclosure
Schedule shall not otherwise limit or modify any of the representations and
warranties made in the Asset Purchase Agreement.  No disclosure of a fact or
event on an Updated Avica Disclosure Schedule shall be deemed to cure any
failure to disclose such fact or event on the Avica Disclosure Schedule, or
otherwise amend the Avica Disclosure Schedule.

(c)           Election by DTS to Cause The Asset Purchase.

(i)            At any time during the Option Period, DTS shall have the right to
elect, in its sole discretion, to cause Avica to close the Asset Purchase (the
“Option”) by delivery to Avica of a written notice of such election (a “Purchase
Election Notice”) in the form of Exhibit B hereto.  The Purchase Election Notice
shall also set forth the proposed closing date of the Asset Purchase (which
shall, unless otherwise mutually agreed to by the parties, be no less than ten
(10) days nor more than sixty (60) days after the date of the Purchase Election
Notice).  In the event that Avica does not deliver an Updated Avica Disclosure
Schedule to DTS within the time period specified in Section 1.1(b), the Avica
Disclosure Schedule originally attached to the Asset Purchase Agreement, shall
be deemed to be the final Avica Disclosure Schedule for all purposes of this
Agreement and the Asset Purchase Agreement and all references to Avica
Disclosure Schedule and the Updated Avica Disclosure Schedule in Article 2
hereof shall be deemed to refer to such original Avica Disclosure Schedule.  The
Purchase Election Notice, when duly signed and delivered by DTS in its sole
discretion, shall be deemed the irrevocable commitment of DTS and Avica to
consummate the Asset Acquisition, subject to the terms and conditions of the
Asset Purchase Agreement, on the closing date specified in the Purchaser
Election Notice.

(ii)           Notwithstanding anything to the contrary in this Agreement but
subject to Section 1.3, (A) none of the parties hereto shall have any obligation
to consummate the Asset Purchase unless and until DTS delivers a Purchase
Election Notice and (B) DTS is under no obligation to deliver any Purchase
Election Notice or a Disclosure Schedule Request at any time.

(d)           Consummation of the Asset Purchase.  The obligations of Avica and
DTS to consummate the Asset Purchase shall be subject to the satisfaction of
such conditions as shall be set forth in the Asset Purchase Agreement.  Subject
to the fulfillment or waiver of all of such conditions, as soon as is reasonably
practicable on or after the closing date specified in the Purchase Election
Notice, a closing (the “Asset Closing”) will be held at the offices of Heller
Ehrman LLP in San Diego, California (or such other place as the parties may
agree).  The date on which the Asset Closing is actually held is

2


--------------------------------------------------------------------------------




referred to herein as the “Asset Closing Date.”  On the Asset Closing Date, DTS
and Avica shall cause the Asset Purchase to be consummated.

(e)           Payment of Purchase Price.  In the event DTS elects, in its sole
discretion, to consummate the Asset Purchase, and subject to the fulfillment or
waiver of all of the conditions contained in the Asset Purchase Agreement, at
the Asset Closing, DTS shall deliver to Avica the Asset Purchase Price, which
shall be payable as set forth below. ***

(i)            ***

(A)          ***

(B)           ***

(C)           ***

·      ***

·      ***

(D)          ***

(E)           ***

(ii)           ***

(A)          ***

(B)           ***

--------------------------------------------------------------------------------

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

3


--------------------------------------------------------------------------------




·      ***

·      ***

(C)           In no event shall the number of [***] Shares delivered or
deliverable to Avica in payment of the Asset Purchase Price exceed five percent
(5%) of the aggregate number of shares of common stock of [***] outstanding
immediately prior to the Asset Closing (assuming conversion of any
then-outstanding securities that are convertible into shares of capital stock of
[***]) (the “Five Percent Limit”).  If the number of [***] Shares otherwise
deliverable in full payment of the Asset Purchase Price would otherwise exceed
the Five Percent Limit, then [***] shall pay any remaining unpaid balance of the
Asset Purchase Price in cash.

(D)          The issuance of [***] Shares in payment of the Asset Purchase Price
is subject to the availability of and compliance with a valid exemption from the
registration or qualification provisions of U.S. federal and any applicable
state or other securities laws.

(E)           Any [***] Shares issued in payment of the Asset Purchase Price
shall be “restricted securities” under the U.S. federal securities laws and
shall contain an appropriate legend relating thereto.

1.2           Other Provisions Relating to the Issuance of Shares.

(a)           Restricted Securities; Legend.  Any *** Shares *** issued in
payment of the Asset Purchase Price shall be “restricted securities” under the
U.S. federal securities laws (the “Restricted Securities”).  Any certificate
representing the Restricted Securities shall be imprinted with the following
legend (or the substantial equivalent thereof):

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF, IN WHOLE OR IN PART,
OTHER THAN PURSUANT TO REGISTRATION UNDER SAID ACT OR IN CONFORMITY WITH THE
LIMITATIONS OF RULE 144 OR OTHER SIMILAR RULE OR EXEMPTION AS THEN IN EFFECT,
WITHOUT FIRST OBTAINING (I) IF REASONABLY REQUIRED BY THE COMPANY, A WRITTEN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT
THE CONTEMPLATED SALE, TRANSFER OR OTHER DISPOSITION WILL NOT BE IN VIOLATION OF
SAID ACT, OR (II) A ‘NO-ACTION’ OR INTERPRETIVE LETTER FROM THE STAFF OF THE
SECURITIES AND EXCHANGE COMMISSION TO THE EFFECT THAT SUCH STAFF WILL TAKE NO
ACTION IN RESPECT OF THE CONTEMPLATED SALE, TRANSFER OR OTHER DISPOSITION.”

In the event that any certificate representing *** Shares *** is imprinted with
the foregoing legend (or a similar legend), DTS *** shall cause such legends to
be removed in connection with any resale of such *** Shares *** that is made in
compliance with, or pursuant to a valid exemption from, the registration
provisions of the Securities Act.

(b)           Notice of Proposed Transfers.  Avica hereby agrees, and any other
holder of any certificate representing Restricted Securities, by acceptance
thereof, agrees to comply in all respects with

--------------------------------------------------------------------------------

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

4


--------------------------------------------------------------------------------




the provisions of this Section 1.2(b).  Prior to any proposed sale, assignment,
transfer or pledge of any Restricted Securities, unless there is in effect a
registration statement under the Securities Act covering the proposed transfer,
the holder thereof shall give written notice ***, of such holder’s intention to
effect such transfer, sale, assignment or pledge.  Each such notice shall
describe the manner and circumstances of the proposed transfer, sale, assignment
or pledge in sufficient detail, and shall be accompanied at such holder’s
expense by either (i) a written opinion of legal counsel who shall, and whose
legal opinion shall be, reasonably satisfactory to the Company, addressed to the
Company, to the effect that the proposed transfer of the Restricted Securities
may be effected without registration under the Securities Act, or (ii) a “no
action” letter from the SEC to the effect that the transfer of such securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto, or (iii) any other evidence
reasonably satisfactory to counsel to the Company, whereupon the holder of such
Restricted Securities shall be entitled to transfer such Restricted Securities
in accordance with the terms of the notice delivered by the holder to the
Company.  The Company will not require such a legal opinion or “no action”
letter in any transaction in compliance with Rule 144.  Each certificate
evidencing the Restricted Securities transferred as above provided shall bear,
except if such transfer is made pursuant to Rule 144, the appropriate
restrictive legend set forth in Section 1.2(a) above, except that such
certificate shall not bear such restrictive legend if, in the opinion of counsel
for such holder and the Company, such legend is not required in order to
establish compliance with any provisions of the Securities Act.

(c)           No Fractional Shares.  In the event that all or any portion of the
Asset Purchase Price is paid in the form of *** Shares, no certificates or scrip
representing fractional shares of *** Shares shall be issued, but an amount in
cash equal to the aggregate value of any such fractional shares *** shall
instead be paid to Avica.

1.3           Payment upon Unexercised Expiration of the Option Period.

(a)           In the event that DTS shall not have consummated the Asset
Purchase on or before the Option Expiration Date, then DTS shall pay to Avica
the Unexercised Option Expiration Amount on the next business day following the
Option Expiration Date.  Such payment shall be made by wire transfer in same day
funds to Avica’s account at *** as follows:

***

***

or at such other account as Avica may provide to DTS in a written notice
pursuant to Section 8.1.

(b)           For purposes of clarity, in no event shall the Unexercised Option
Expiration Amount be payable if DTS has consummated the Asset Purchase.  DTS
shall not, in any event, pay both the Asset Purchase Price and the Unexercised
Option Expiration Amount.

1.4           No Obligation or Liability to Avica Stockholders.  The Asset
Purchase Price or the Unexercised Option Expiration Amount, in either case as
applicable, shall be paid by DTS to Avica and not to the Avica Stockholders, or
any of them.  Avica hereby acknowledges and confirms, and each Avica

--------------------------------------------------------------------------------

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

5


--------------------------------------------------------------------------------




Stockholder, by his, her or its approval of this Agreement, acknowledges and
confirms, that DTS has no obligation to and shall have no liability with respect
to any or all of the Avica Stockholders with respect to the Asset Purchase Price
or the Unexercised Option Expiration Amount after either such payment has been
made to Avica in accordance with this Agreement.  In addition, Avica hereby
covenants, and each Avica Stockholder, by his, her or its approval of this
Agreement, covenants not to take or participate in any action or institute or
participate in any proceeding against DTS with respect to the Asset Purchase
Price or the Unexercised Option Expiration Amount after either such payment has
been made to Avica in accordance with this Agreement.

1.5           ***

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF AVICA

Avica hereby represents and warrants to DTS as of the Effective Date that,
except as set forth on the Schedule of Exceptions to this Agreement delivered to
DTS on the Effective Date, each of the representations and warranties set forth
in this Article 2 below are true and correct as of the Effective Date.

In addition, Avica shall represent and warrant to DTS as of each of (a) the Form
Agreement Date and (b) the Asset Closing Date, that each of the representations
and warranties that shall be set forth in the Asset Purchase Agreement are true
and correct as of such dates; provided, that the representations and warranties
made as of the Form Agreement Date shall be qualified by the Avica Disclosure
Schedule, and the representations and warranties as of the Asset Closing Date
shall be qualified by the Updated Avica Disclosure Schedule delivered by Avica
most recently prior to the delivery of the Purchase Election Notice by DTS, and
the references below to Avica Disclosure Schedule shall be deemed, for purposes
of determining the accuracy of such representations and warranties as of the
Asset Closing Date, to be references to such Updated Avica Disclosure Schedule.

Information contained in certain sections or subsections of the Schedule of
Exceptions, Avica Disclosure Schedule or Updated Avica Disclosure Schedule may
be applicable to other of its sections and/or subsections and Avica shall use
its commercially reasonable efforts to cross-reference the exceptions to all
applicable representations and warranties.  Any document, agreement, matter, or
other information referenced in one section or subsection of the Schedule of
Exceptions, Avica Disclosure Schedule or Updated Avica Disclosure Schedule shall
be deemed referenced in all other sections or subsections therein for all
purposes of this Agreement or the Asset Purchase Agreement, as applicable, if
and to the extent it appears from the face of the Schedule of Exceptions, Avica
Disclosure Schedule or Updated Avica Disclosure Schedule that such information
would reasonably be so appropriate.  The Schedule of Exceptions, Avica
Disclosure Schedule or Updated Avica Disclosure Schedule shall set forth all
exceptions to the representations and warranties being made by Avica to DTS
pursuant to this Agreement or the Asset Purchase Agreement, as applicable.

2.1           Organization, Good Standing and Qualification.  Avica is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California and has all requisite corporate power and authority
to carry on its business as now conducted.  Avica is duly qualified or licensed
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect.  Avica has all
requisite corporate power and authority to own and operate its properties and
assets, to execute and deliver this Agreement and the Related Agreements, and to
perform its obligations under, and carry out the provisions of, this Agreement
and the Related Agreements, and to carry on its business as presently conducted.

--------------------------------------------------------------------------------

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

6


--------------------------------------------------------------------------------




2.2           Capitalization and Voting Rights.

(a)           The authorized capital of Avica consists of (except as otherwise
disclosed in the Avica Disclosure Schedule) 40,000,000 shares of common stock,
no par value per share (the “Avica Common Stock”).

(b)           The number of shares of Avica Common Stock issued and outstanding
is set forth in Section 2.2(b) of Avica Disclosure Schedule.  Section 2.2(b) of
the Avica Disclosure Schedule sets forth the name and address of each
Securityholder and the Securities owned by each Securityholder, including in the
case of instruments, options, warrants, convertible debt or other instruments
and other rights to acquire capital stock of Avica, the number of shares of
Avica’s capital stock each option, warrant, instrument or other right is vested
or exercisable for as of the Effective Date, the Form Agreement Date or the
Asset Closing Date, as applicable.

(c)           Except as set forth in Section 2.2(c) of Avica Disclosure Schedule
or as expressly contemplated by this Agreement and the Related Agreements, there
are not outstanding any options, warrants, instruments, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
stockholder agreements, or other agreements or instruments of any kind,
including convertible debt instruments, for the purchase or acquisition from
Avica of any of its Securities.  Avica is not a party or subject to any
agreement or understanding and, to Avica’s knowledge, there is no agreement or
understanding between any other persons, that affects or relates to the voting
or giving of written consents with respect to any security or by a director of
Avica.

(d)           All of the issued and outstanding shares of Avica Common Stock (i)
have been duly authorized and validly issued and are fully paid and
nonassessable, and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.

2.3           Authorization; Binding Obligations; Governmental Consents.

(a)           All corporate action on the part of Avica, its officers, directors
and stockholders necessary for the authorization, execution and delivery of this
Agreement and the Related Agreements, and the performance of all obligations of
Avica hereunder and thereunder, have been taken prior to the Effective Date. 
This Agreement and the Related Agreements will be valid and legally binding
obligations of Avica, enforceable against Avica in accordance with their
respective terms, except as such enforcement may be limited by (a) the effect of
bankruptcy, insolvency, reorganization, receivership, conservatorship,
arrangement, moratorium or other laws affecting or relating to the rights of
creditors generally, or (b) the rules governing the availability of specific
performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in law or
equity.  The option with respect to the Asset Purchase granted to DTS pursuant
to this Agreement is not and the Asset Purchase will not be subject to any
preemptive rights or rights of first refusal relating thereto.

(b)           No consent, approval, permit, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority or any other person on the part
of Avica is required in connection with the execution and delivery of this
Agreement or the Related Agreements and the consummation of the transactions
contemplated hereby or thereby, except as explicitly set forth in this Agreement
and the Related Agreements.

2.4           Litigation.  There is no action, suit, proceeding or investigation
pending or, to the knowledge of Avica, currently threatened against Avica and
its Subsidiaries or any of its officers or directors.  The foregoing includes,
without limitation, actions, suits, proceedings or investigations pending or, to
the knowledge of Avica, threatened involving the prior employment of any of
Avica’s employees, their use in connection with Avica’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. 
Avica and its Subsidiaries are not a party or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action,

7


--------------------------------------------------------------------------------




suit, proceeding or investigation by Avica or any of its Subsidiaries currently
pending or that Avica or any of its Subsidiaries intends to initiate.

2.5           No Conflicts with Other Instruments.  The execution, delivery and
performance of this Agreement and the Related Agreements will not result in
violation or default of any provision of Avica’s or any of it Subsidiaries’
Articles of Incorporation or bylaws, or of any material mortgage, indenture,
contract, agreement, instrument, judgment, order, writ or decree by which it is
bound or, to Avica’s knowledge, of any provision of any federal or state
statute, rule or regulation applicable to Avica or any of its Subsidiaries, or
be in conflict with or constitute, with or without the passage of time or giving
of notice, a default under any such provision, instrument, judgment, order, writ
or decree, or result in the creation of any material mortgage, pledge, lien,
charge or encumbrance upon any of the properties or assets of Avica or any of
its Subsidiaries or the suspension, revocation, impairment, forfeiture, or
nonrenewal of any material permit, license, authorization or approval applicable
to the business, operations or any of the assets or properties of Avica or any
of its Subsidiaries.

2.6           Disclosure.  Avica has provided DTS or counsel to DTS with all
material information that DTS has requested in connection with its due diligence
investigation relating to this Agreement and the Related Agreements.  Except as
set forth in this Agreement, to the knowledge of Avica, there is no material
fact relating to Avica that Avica or any of its Subsidiaries, as the case may
be, has not disclosed to DTS or counsel to DTS and of which any of its officers,
directors or executive employees is aware that could reasonably be expected to
result in a Material Adverse Effect on Avica.

2.7           Brokers; Expenses.  No finder, broker, agent or other similar
intermediary has acted for or on behalf of Avica in connection with the
negotiation of this Agreement or the Related Agreements or the consummation of
the transactions contemplated hereby or thereby and no finder, broker, agent or
similar intermediary shall be owed any amount as a result of or in connection
with this Agreement, the Related Agreements or upon any consummation of the
Asset Purchase.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF DTS

DTS hereby represents and warrants to Avica as of the Effective Date, as
follows, subject in each case to such exceptions as are specifically
contemplated by this Agreement.

3.1           Organization, Good Standing and Qualification. DTS is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  DTS has all requisite corporate power and authority
to own and operate its properties and assets, to execute and deliver this
Agreement and the Related Agreements to which it is a party, to carry out the
provisions of this Agreement and those of the Related Agreements to which it is
party, and to perform its obligations under, and carry out the provisions of,
this Agreement and such Related Agreements, and to carry on its business as
presently conducted and as presently proposed to be conducted.  DTS is duly
qualified to transact business and is in good standing in each jurisdiction
where such qualification is required and in which failure to so qualify would
have a Material Adverse Effect on DTS.

3.2           Authorization; Binding Obligations; Governmental Consents.  All
corporate actions on the part of DTS, and its officers, directors and
stockholders necessary for the authorization, execution and delivery of this
Agreement and those of the Related Agreements to which it is a party and the
performance of all obligations of DTS hereunder and thereunder have been taken;
provided, that as of the Effective Date, the board of directors of DTS has not
authorized any consummation of the Asset Purchase or delivery of a Purchase
Election Notice.  This Agreement and the those of the Related Agreements to
which DTS is a party are the valid and legally binding obligations of DTS,
enforceable against DTS in accordance with their respective terms, except as
such enforcement may be limited by (a) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
laws affecting or relating to the rights of creditors generally, or (b) the
rules governing the availability of

8


--------------------------------------------------------------------------------




specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in law or
equity.

3.3           Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement and the Related Agreements to which it is party,
and the performance by DTS of each such agreement in accordance with their
respective terms will not (a) violate the Certificate of Incorporation or bylaws
of DTS, (b) breach or result in a violation of any law, rule or regulation
applicable to DTS, or (c) constitute a material breach of the terms, conditions,
provisions of, or constitute a default under, any judgment, order, writ or
decree of any court or arbitrator to which DTS is a party or any material
mortgage, indenture, agreement, contract or instrument to which DTS is a party
or by which it is bound, to the extent that such breach or default could
reasonably be expected to prevent DTS from consummating the transactions
contemplated hereby or (d) result in the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization, or approval
applicable to the business, operations or any of the assets or properties of
DTS, to the extent that such breach or default could reasonably be expected to
prevent DTS from consummating the transactions contemplated hereby.

3.4           Available Resources.  At the times required, if any, pursuant to
this Agreement and the Related Agreements, DTS shall have sufficient funds, debt
borrowing capacity or shares of authorized and unissued capital stock to satisfy
its obligations hereunder and thereunder.

3.5           Brokers; Expenses.  No finder, broker, agent or other similar
intermediary has acted for or on behalf of DTS in connection with the
negotiation of this Agreement or the Related Agreements or the consummation of
the transactions contemplated hereby or thereby and no finder, broker, agent or
similar intermediary shall be owed any amount as a result of or in connection
with this Agreement, the Related Agreements or upon any consummation of the
Asset Purchase.

ARTICLE 4
CONDUCT OF BUSINESS PENDING THE ASSET PURCHASE
AND RELATED COVENANTS

4.1           Conduct of Business of Avica.  Avica covenants and agrees that,
during the Option Period, unless DTS shall otherwise agree in writing, Avica
shall use commercially reasonable efforts to preserve the current relationships
of Avica with customers, suppliers and other persons with which Avica has
significant business relations.  Avica shall use its commercially reasonable
efforts to satisfy and extinguish, promptly following the License Closing and to
the extent funds are reasonably available for such purpose, all of its
liabilities as of the License Closing.  Avica further covenants and agrees that,
during the Option Period, Avica shall use its commercially reasonable efforts to
(i) avoid incurring additional liabilities during the Option Period beyond
Avica’s ability to satisfy such obligations as they come due and (ii) to satisfy
and extinguish all liabilities incurred during the Option Period as they come
due.

4.2           Negative Covenants.  During the Option Period, Avica shall not,
without the prior written consent of DTS:

(a)           declare or pay any dividends on, or make any other distributions
(whether in cash, stock or property) in respect of, any of its capital stock;

(b)           pay any bonus, increased salary or special remuneration to any
officer, director, employee or consultant of Avica in such capacity, or enter
into any new employment or consulting agreement with any such person;

(c)           grant any Encumbrances on any of the Licensed IP;

(d)           guarantee or act as a surety for any obligation of any third
party;

(e)           initiate any voluntary bankruptcy or insolvency proceeding;

9


--------------------------------------------------------------------------------




(f)            repurchase or otherwise acquire, directly or indirectly, any
shares of its capital stock;

(g)           incur any Indebtedness for borrowed money or guarantee any such
Indebtedness or issue or sell any debt securities or guarantee any debt
securities of others;

(h)           enter into any material contract or commitment, or violate, amend
or otherwise modify or waive any of the terms of any agreements, understandings,
instruments or contracts which are material to the business of Avica as
currently conducted and as proposed to be conducted.  For purposes of this
Section 4.2(g), the parties hereto acknowledge that any such actions with
respect to any contract or commitment, or series of related contracts or
commitments, having a value in excess of $10,000 shall be deemed to be material
and outside the ordinary course of business.  Any contact or commitment of any
size entered into, or extended, by Avica during the Option Period shall
explicitly provide that the consummation of the Asset Purchase shall not result
in a breach or violation of such contract or otherwise require the payment of
any fees or expenses in connection therewith, or give the other party the right
to accelerate any obligations of Avica thereunder or to cause the termination of
such contract;

(i)            except for the sale of Avica’s inventory, sell, lease, license or
otherwise dispose of or encumber any of its properties or assets which are
material, individually or in the aggregate, taken as a whole;

(j)            cause or permit any amendments to its Restated Articles or
bylaws;

(k)           terminate or waive any right that has material value to Avica;

(l)            commence any lawsuit or other legal proceeding, except as may be
required or permitted pursuant to Avica’s indemnification obligations to DTS
under the Exclusive License Agreement;

(m)          acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof which are material, individually or in the
aggregate, to Avica’s business, taken as a whole;

(n)           merge or consolidate with any entity or initiate or consummate any
voluntary liquidation or dissolution, or effect a recapitalization or
reorganization in any form of transaction;

(o)           hire or retain, or continue to retain or employ, any employee or
consultant having access to confidential or proprietary information of Avica
unless such employee or consultant enters into, or has entered into, a
proprietary information and inventions agreement, a confidentiality agreement,
or a mutual confidentiality agreement with Avica in a form reasonably agreed to
by DTS, or amend or otherwise modify, or grant a waiver under, any such
confidentiality or proprietary information agreement with any such person;

(p)           enter into any transaction outside the ordinary course of business
with any director, officer, employee, significant stockholder or family member
of or consultant to any such person, corporation or other entity of which any
such person beneficially owns 10% or more of the equity interests or has 10% or
more of the voting power, or Subsidiary or Affiliate of Avica, except as
approved by a majority of the disinterested directors of the Avica Board on
terms and conditions which are fair and reasonable to Avica and no less
favorable to Avica as could be obtained from a third party on an arms-length
basis;

(q)           knowingly engage in any other activity which could reasonably be
expected to materially impair the ability of DTS or Avica to consummate the
Asset Purchase; or

(r)            permit any Subsidiary of Avica to take any action from which
Avica would be prohibited pursuant to this Section.

10


--------------------------------------------------------------------------------


4.3           Notice to DTS of Certain Proceedings.  In addition, during the
Option Period, Avica shall deliver prompt notice to DTS of (a) the initiation or
institution (or any threat thereof) of any bankruptcy or insolvency proceeding;
and (b) any litigation or other legal or administrative proceeding (or threat
thereof), in either case known to Avica.

4.4           Payment of Taxes, Etc.  Avica shall, and shall cause each of its
Subsidiaries to, use its commercially reasonable efforts, promptly following the
License Closing, to file all of its Tax Returns that are overdue or delinquent
as of the License Closing (taking all timely filed proper extension requests
into account).  Avica shall, and shall cause each of its Subsidiaries to, use
its commercially reasonable efforts, promptly following the License Closing and
to the extent funds are reasonably available for such purpose, timely pay and
discharge all Taxes (other than Taxes contested in good faith by Avica or its
Subsidiaries in appropriate proceedings), assessments and other governmental
charges or levies imposed upon it or its income or any of its property as well
as all claims of any kind (including claims for labor, materials and supplies),
in each case, that are due and payable as of the License Closing.  In addition,
Avica shall, and shall cause each of its Subsidiaries to, timely file all of its
Tax Returns as they become due after the License Closing (taking all timely
filed proper extension requests into account).  Avica shall, and shall cause
each of its Subsidiaries to, timely pay and discharge (to the extent funds are
reasonably available for such purpose) as they become due and payable following
the License Closing all Taxes (other than Taxes contested in good faith by Avica
or its Subsidiaries in appropriate proceedings), assessments and other
governmental charges or levies imposed upon it or its income or any of its
property as well as all claims of any kind (including claims for labor,
materials and supplies) that, if unpaid, may by law become a lien or charge upon
its properties.  All Tax Returns referenced above, shall be true, correct and
complete.

4.5           Board Observation Rights.  During the Option Period, Avica shall
permit one (1) representative of DTS, who shall initially be ***, to attend all
formal meetings of the Avica Board at which minutes are kept in a nonvoting
observer capacity and, in this respect, shall give such representatives copies
of all notices, minutes, consents and other materials that Avica provides to its
directors in such capacity; provided, however, that Avica shall be entitled to
exclude such representatives from access to any material or meeting or portion
thereof to the extent that Avica reasonably believes (a) that such exclusion is
necessary to maintain the attorney-client privilege with respect to any material
fact or advice or (b) that such material or meeting or portion thereof presents
a clear conflict between Avica and DTS relating to the relationship represented
by this Agreement and the Related Agreements, or otherwise.  All information
obtained by DTS or such representatives pursuant to this Section 4.5 shall be
kept confidential in accordance with Article 7 of this Agreement, to the extent
it constitutes Confidential Information.

ARTICLE 5
ADDITIONAL AGREEMENTS

5.1           Notices; Consents; Filings.  From and after the delivery of a
Purchase Election Notice, Avica shall use its commercially reasonable efforts,
at Avica’s expense, to obtain all necessary third party consents required in
connection with the Asset Purchase.  In the event that Avica shall fail to
obtain any third party consent necessary for the consummation of the Asset
Purchase, Avica shall use commercially reasonable efforts, and take any such
actions reasonably requested by DTS, to minimize any adverse effect upon DTS and
its Subsidiaries, and its business resulting, or which could reasonably be
expected to result after the Asset Closing, from the failure to obtain such
consent.

5.2           Stockholders Meeting; Written Consent. Subject to the fiduciary
duties of the Avica Board under applicable law, in addition to the solicitation
of stockholder approval required under Section 5.4, if requested by DTS in
writing (a “Meeting Request”) at any time during the Option Period, Avica shall,
at its option, (a) cause a meeting of the Avica Stockholders (a “Stockholders
Meeting”), to be called for purposes of approving, reapproving or ratifying the
Asset Purchase and this Agreement, or

--------------------------------------------------------------------------------

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

11


--------------------------------------------------------------------------------




(b) circulate a solicitation for written consent in lieu of such Stockholders
Meeting for the same purposes (a “Written Consent”).  In the event that DTS
delivers a Meeting Request pursuant to this Section 5.2, Avica shall cause a
Stockholders Meeting to be held, or a solicitation for Written Consent to be
delivered to each of its stockholders, on such date as may be reasonably
requested by DTS and set forth in the Meeting Request and is consistent with
Avica’s bylaws and applicable law, and shall distribute on a timely basis to all
stockholders of Avica any soliciting materials relating to such meeting or
solicitation for Written Consent (including any information prepared by DTS and,
to the extent such information statement or proxy statement relates to Avica or
the Asset Purchase, reasonably approved by Avica).  Subject to the fiduciary
duties of the Avica Board under applicable law, any such information statement,
proxy statement or prospectus shall be distributed together with a copy of the
recommendation of the Avica Board that the Avica Stockholders vote “FOR” the
approval and adoption of the Asset Purchase and this Agreement.

5.3           Further Assurances.

(a)           Following the delivery of a Purchase Election Notice, each of DTS
and Avica will:

(i)            use its commercially reasonable efforts to take, or cause to be
taken, all appropriate action, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate the Asset Purchase and the transactions contemplated hereby,
including using its commercially reasonable efforts to obtain all permits,
consents, approvals, authorizations, qualifications and orders of governmental
authorities (if any) as are necessary for the consummation of the Asset Purchase
and the other transactions contemplated hereby and to fulfill the conditions set
forth in the Asset Purchase Agreement.  In case, at any time after the Asset
Closing, any further action is necessary or desirable to carry out the purposes
of this Agreement, the proper officers and directors of each party to this
Agreement shall use their commercially reasonable efforts to take all such
action; and

(ii)           cooperate and use its commercially reasonable efforts to
vigorously contest and resist any action, including administrative or judicial
action, and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and that restricts, prevents or prohibits
consummation of the Asset Purchase and the other transactions contemplated
hereby, including by vigorously pursuing all available avenues of administrative
and judicial appeal.

(b)           From the Effective Date until the Asset Closing, Avica will take
all further action that is necessary or desirable to carry out the purposes of
this Agreement, and the proper officers and directors of Avica shall use their
commercially reasonable efforts to take all such action and shall refrain from
taking any actions which would be contrary to, inconsistent with or against, or
would frustrate the essential purposes of, the transactions contemplated by this
Agreement, if DTS were to deliver a Purchase Election Notice.

5.4           Stockholder Approval.  Following the execution of this Agreement,
Avica will promptly solicit and obtain the approval by written consent of the
execution and delivery by Avica of this Agreement, the Exclusive License
Agreement, the Escrow Agreement and the Asset Purchase Agreement and the
consummation of the transactions contemplated hereby and thereby, by Avica
Stockholders holding at least 90% of the outstanding shares of Avica Common
Stock (the “Stockholder Ratification”).  Such solicitation shall be in form and
substance reasonably approved by DTS, and distributed to the Avica Stockholders
no later than 3 business days after the Form Agreement Date.  Avica shall take
all other action necessary or advisable to secure the Stockholder Ratification,
by vote or written consent, consistent with California Law.

12


--------------------------------------------------------------------------------




5.5           Voting Agreement.  Avica shall use reasonable efforts to cause
Avica Shareholders holding at least two-thirds (2/3) of all outstanding shares
of Avica’s common stock to enter into and deliver the Voting Agreement to DTS on
or prior to the date hereof.

5.6           Notice of Developments.  Avica shall use reasonable efforts to
give prompt written notice to DTS of any material development causing a breach
of any of its representations and warranties in this Agreement or the Exclusive
License Agreement.

5.7           Exclusivity.

(a)           From and after the date of this Agreement until the Asset Closing
or termination of this Agreement pursuant to Article 8, Avica will not, nor will
it authorize or permit any of its officers, directors, Affiliates or employees
or any investment banker, attorney or other advisor or representative retained
by it to, directly or indirectly, (i) solicit, initiate or induce the making,
submission or announcement of any Alternative Proposal, (ii) participate in any
discussions or negotiations regarding, or furnish to any person any non-public
information with respect to, or take any other action to facilitate any
inquiries or the making of any proposal that constitutes or may reasonably be
expected to lead to, any Alternative Proposal, (iii) engage in discussions with
any person with respect to any Alternative Proposal, except as to disclose the
existence of these provisions, (iv) endorse or recommend any Alternative
Proposal (except if required pursuant to the exercise of such person’s fiduciary
duty), or (v) enter into any letter of intent or similar document or any
contract, agreement or commitment contemplating or otherwise relating to any
Alternative Proposal.  Avica and its Subsidiaries will, and will cause their
respective officers, directors, Affiliates, employees, investment bankers,
attorneys and other advisors and representatives to, immediately cease any and
all existing activities, discussions or negotiations with any parties conducted
heretofore with respect to any Alternative Proposal.  Without limiting the
foregoing, it is understood that any violation of the restrictions set forth in
the preceding two sentences by any officer, director or employee of Avica or any
of its Subsidiaries or any investment banker, attorney or other advisor or
representative of Avica or any of its Subsidiaries shall be deemed to be a
breach of this Section 5.7 by Avica.

(b)           In addition to the obligations of Avica set forth in Section
5.7(a), Avica as promptly as practicable shall advise DTS in writing of any
Alternative Proposal or of any request for nonpublic information or other
inquiry which Avica reasonably believes could lead to an Alternative Proposal,
the material terms and conditions of such Alternative Proposal (to the extent
known), and the identity of the person or group making any such request, inquiry
or Alternative Proposal.  Avica agrees to keep DTS informed on a current basis
of the status and details (including any material amendments or proposed
amendments) of any such request, inquiry or Alternative Proposal.

5.8           Access to Properties and Information.  At all times until the
expiration of the Option Period, Avica will afford to DTS and its authorized
representatives, upon reasonable notice, reasonable access during normal
business hours to all properties, books, records, contracts and documents of
Avica as DTS and such authorized representatives may reasonably request and a
complete opportunity to make such investigations as DTS and such authorized
representatives reasonably request, and Avica will furnish or cause to be
furnished to DTS and its authorized representatives all such information with
respect to the affairs and businesses of Avica as they may reasonably request. 
All information obtained by DTS pursuant to this Section 5.8 shall be kept
confidential in accordance with Article 7 of this Agreement, to the extent it
constitutes Confidential Information.  No investigation pursuant to this
Section 5.8 shall affect any representation or warranty in this Agreement, the
Asset Purchase Agreement or the Related Agreements of any party hereto or
thereto or any condition to the obligations of the parties hereto or thereto.

13


--------------------------------------------------------------------------------




5.9           Public Announcements.

(a)           On or after the Effective Date, DTS and Avica shall issue a joint
press release, reasonably acceptable to both parties, regarding the transactions
contemplated by the Exclusive License Agreement and this Agreement.

(b)           Following the Effective Date, DTS shall be permitted to make such
public disclosure regarding the content of this Agreement and the Related
Agreements if it is advised in good faith by outside legal counsel that such
disclosure may reasonably be required under or by any applicable law, regulatory
or securities exchange listing agreement.  Nothing herein express or implied
shall require DTS to consult with Avica following the Asset Closing.

(c)           Except as provided under Section 5.9(a), Avica shall not, nor
shall any Avica Stockholder or employee, officer, director, consultant or
advisor of Avica, without the prior written consent of DTS, issue any press
release or otherwise make any public statements with respect to this Agreement,
the Related Agreements or the transactions contemplated hereby or thereby at any
time, other than as may be required by law or legal process, and then only in
compliance with the notice provisions of Article 7.

(d)           Notwithstanding anything herein to the contrary, DTS may in its
reasonable discretion issue press releases and make public announcements
relating to its products and services, including any Avica products or services
sold and/or licensed by DTS, or any other disclosure that is consistent with
prior press releases or public announcements that are permitted under this
Section 5.9.

(e)           ***

ARTICLE 6
TERMINATION

This Agreement may be terminated and the Asset Purchase may be abandoned at any
time prior to the Asset Closing, notwithstanding any requisite approval and
adoption of this Agreement and the transactions contemplated hereby by the Avica
Stockholders:

(a)           by the mutual written consent of the parties;

(b)           by DTS at any time in its sole discretion upon written notice to
Avica, which will be deemed to include any written notice to Avica delivered by
DTS that DTS will not exercise the Option (the “Termination Notice”); provided,
that in the event DTS exercises its rights under this Article 6, then DTS shall
pay to Avica the Unexercised Option Expiration Amount on the next business day
following effectiveness of the Termination Notice.  Upon the effectiveness of
any termination of this Agreement as a result of delivery by DTS of a
Termination Notice, the Exclusive License Agreement shall also be terminated. 
The obligation of DTS to pay Avica the Unexercised Option Expiration Amount
shall survive the termination of this Agreement.

ARTICLE 7
CONFIDENTIALITY

A party receiving or having access to Disclosing Party’s Confidential
Information (each, a “Recipient”) will not use Disclosing Party’s Confidential
Information except as permitted herein, and will

--------------------------------------------------------------------------------

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

14


--------------------------------------------------------------------------------




not disclose, except as expressly permitted herein, such Confidential
Information to any third party except to Recipient’s employees and consultants
as is reasonably required in connection with the exercise of Recipient’s rights
and obligations under this Agreement (“Authorized Representatives”).  Each
Recipient will ensure that each of its Authorized Representatives, before
obtaining access to the Disclosing Party’s Confidential Information, is bound by
a written confidentiality agreement, with provisions to protect such
Confidential Information at least as restrictive as those contained herein. 
Each Recipient shall be responsible for any breach of this Section 8 by its
Authorized Representatives.  Each Recipient agrees that it shall take all
reasonable measures to protect the secrecy of and avoid disclosure or use of
Confidential Information of the Disclosing Party in order to prevent it from
falling into the public domain or the possession of persons other than those
persons authorized under this Agreement to have any such information.  Such
measures shall include the highest degree of care that Recipient utilizes to
protect its own Confidential Information of a similar nature, which shall be no
less than reasonable care.  However, each Recipient may disclose Confidential
Information of Disclosing Party:  (i) pursuant to the order or requirement of a
court, administrative agency or other governmental body, provided that
Disclosing Party gives reasonable notice to the other party to contest such
order or requirement; and (ii) on a confidential basis to legal or financial
advisors, who shall be deemed to be Authorized Representatives hereunder. 
Whether or not a protective order or other such remedy is obtained, or whether
the Disclosing Party waives compliance with the provisions hereof, Recipient
agrees to (a) furnish only that portion of the Confidential Information that
Recipient is legally required to furnish or disclose and (b) exercise
Recipient’s reasonable efforts to obtain assurance that confidential treatment
was accorded such Confidential Information.  Upon expiration or termination of
this Agreement for any reason, Recipient shall, as reasonably instructed by the
Disclosing Party, promptly destroy or return to the Disclosing Party all
documents and other tangible materials representing the Disclosing Party’s
Confidential Information and all copies thereof, and purge all electronic copies
or other representations thereof that are under Recipient’s direct or indirect
control.  Notwithstanding the foregoing, Avica or its legal counsel and DTS’
legal counsel, respectively, shall be permitted to retain one (1) copy of all
such Confidential Information in its records for archival purposes, provided
such Confidential Information remains subject to the terms and conditions set
forth in this Article 7.

ARTICLE 8
GENERAL PROVISIONS

8.1           Notices.  All notices, claims and demands hereunder, and all other
communications which are required to be given in writing pursuant to this
Agreement, shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person or by express mail courier
or by facsimile with confirmation copy sent by first class mail (received at the
facsimile machine to which it is transmitted prior to 5 p.m., local time, on a
business day for the party to which it is sent, or if received after 5 p.m.,
local time, as of the next business day) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8.1):

if to DTS:

DTS, Inc.

5171 Clareton Drive

Agoura Hills, California  91301

Attention:  General Counsel

Telephone:  (818) 706-3525

Facsimile:  (818) 827-2470

15


--------------------------------------------------------------------------------




with a copy to:

Heller Ehrman LLP

4350 La Jolla Village Drive

San Diego, CA  92122

Attention:  Kirt Shuldberg, Esq.

Telephone:  (858) 450-8400

Facsimile:  (858) 450-8499

 

if to Avica:

Avica Technology Corporation

1202 Olympic Blvd.

Santa Monica, CA  90404

Attention:  President

Telephone:  (310) 985-9840

 

with a copy to:

Mitchell Silberberg & Knupp LLP

11377 West Olympic Blvd.,

Los Angeles, CA 90064

Attention: Jan Powers, Esq.

Telephone:  (310) 312-3257

Facsimile:  (310) 231-8357

 

8.2           Certain Definitions.  For purposes of this Agreement, the term:

“Affiliate” means, with respect to any person, any person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such person.  Until the consummation of the Asset
Purchase, Avica shall not be deemed for any purposes of this Agreement to be an
Affiliate of DTS.

“Alternative Proposal” means any bona fide offer or proposal (other than an
offer or proposal by DTS) relating to any Prohibited Transaction.

“Asset Purchase Price” means $1,500,000 minus (i) the aggregate amount of all
liabilities of Avica outstanding as of the Asset Closing Date that are expressly
assumed by DTS (excluding future ongoing obligations under executory contracts);
(ii) the aggregate amount of the sum of (a) the accounts receivable balance and
(b) 30% of the inventory balance, in each case, on Avica’s balance sheet dated
as of the date of the License Closing; and (iii) all DTS Direct Liability
Payments which have not been reimbursed to DTS out of the Liability Escrow.

“business day” (whether such term is capitalized or not) means any day other
than Saturday, Sunday or a legal holiday that banks located in Los Angeles,
California are closed for business.

“California Law” means the California Corporations Code of the State of
California, as amended.

“Confidentiality Information” means with respect to a party hereto (the
“Disclosing Party”), collectively:  (i) all technical, financial and/or business
information of any kind whatsoever, including all data, compilations,
blueprints, plans, audio and/or video recordings and/or devices, information on
computer disks, software, source code, object code, tapes, printouts and other
printed, typewritten or handwritten documents, specifications, systems, schemas,
methods (including delivery, storage, receipt, transmission, presentation and
manufacture of audio, video, informational or other data or content),
strategies, business or marketing development plans, customer lists, research
projections, processes,

16


--------------------------------------------------------------------------------




techniques, designs, sequences, components, programs, technology, ideas,
know-how, improvements, inventions (whether or not patentable or copyrightable),
information about operations and maintenance, trade secrets, formulae, models,
patent disclosures, information regarding the skills and compensation of the
Disclosing Party’s employees, information concerning the actual or anticipated
business, research or development of the Disclosing Party or its actual or
potential customers or partners, information which is or has been generated or
received in confidence by or for the Disclosing Party by or from any person;
(ii) any and all tangible and intangible embodiments thereof of any kind
whatsoever including all compositions, machinery, apparatus, records, reports,
drawings, copyright applications, patent applications, documents, samples,
prototypes, models, products and the like; and (iii) any extensions or
derivatives thereof of any kind whatsoever.  Confidential Information does not
include information that the Recipient proves:  (a) is or becomes generally
known to the public through no fault or breach of this Agreement by the
Recipient; (b) is known to the Recipient at the time of disclosure without an
obligation of confidentiality; (c) is entirely independently developed by the
Recipient without any access or reference to or use of the Disclosing Party’s
Confidential Information; (d) the Recipient rightfully obtains from a third
party without restriction on use or disclosure; or (e) is disclosed with the
prior written approval of the Disclosing Party.  Information shall not be deemed
to be in the public domain as a result of the individual elements being
separately found in the public domain.

“DTS Direct Liability Payments” means any amount DTS pays to any third party to
satisfy any liability of or claim against Avica pursuant to the terms and
conditions of the Escrow Agreement.

“Encumbrance” shall have the meaning set forth in the Exclusive License
Agreement.

“Escrow Agreement” shall have the meaning set forth in the Exclusive License
Agreement.

“Exchange” means the applicable principal public market, exchange or trading
system on which *** Shares *** are traded.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” means United States generally accepted accounting principles consistently
applied.

“Governmental Authority” (whether such term is capitalized or not) means any
United States (federal, state or local) or foreign government, or governmental,
regulatory or administrative authority, agency or commission.

“Indebtedness” means, as applied to any person, (a) all indebtedness for
borrowed money, whether current or funded, or secured or unsecured, (b) all
indebtedness for the deferred purchase price of property or services represented
by a note or other security, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (d) all indebtedness secured by a purchase money mortgage or other
lien to secure all or part of the purchase price of property subject to such
mortgage or lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as capital leases in respect of which such
person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, and (g) all indebtedness referred to in clauses (a), (b),
(c), (d), (e) or (f) above which is directly or indirectly guaranteed by or
which such person has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which it has otherwise assured a creditor
against loss.

“Liability Escrow” shall have the meaning set forth in the Exclusive License
Agreement.

“License Closing” means the closing under the Exclusive License Agreement.

“License Term” shall have the meaning set forth in the Exclusive License
Agreement.

--------------------------------------------------------------------------------

***  Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

17


--------------------------------------------------------------------------------




“Licensed IP” shall have the meaning set forth in the Exclusive License
Agreement.

“Material Adverse Effect” means with respect to Avica or DTS, as the case may
be, any change or effect that, when taken individually or together with all
other adverse changes or effects, is or is reasonably likely to be materially
adverse to the business, results of operations and financial condition of Avica
or DTS, as the case may be, and their respective Subsidiaries, taken as a whole.

“Option Expiration Date” means the last day of the Option Period.

“Option Period” means the period beginning upon the License Closing and ending
on expiration or earlier termination of the License Term.

“person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including a “person” as defined in
Section 13(d)(3) of the Exchange Act), trust, association or entity or
government, political subdivision, agency or instrumentality of a government.

“Prohibited Transaction” means (a) any transaction or series of related
transactions other than the transactions contemplated by this Agreement
involving the purchase of all or any significant portion of the capital stock or
assets of Avica, (b) any agreement to enter into a business combination with
Avica, (c) any agreement made, other than in the ordinary course of business,
with regard to the Intellectual Property owned or licensed by Avica, and (d) any
other extraordinary business transaction involving the license of all or
substantially all of the Intellectual Property owned or licensed by Avica.

“Related Agreements” means the Exclusive License Agreement, the Voting Agreement
and all other agreements entered into in connection therewith.

“SEC” means the United States Securities and Exchange Commission.

“Securities” means all shares of Avica Common Stock, all outstanding options,
warrants, convertible notes, rights of conversion and other rights to acquire
capital stock of Avica, and all shares issuable upon exercise or conversion of
all options, warrants, convertible notes, rights of conversion and other rights
to acquire stock of Avica, outstanding from time to time, whether or not then
currently vested, exercisable or convertible.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securityholder” means any holder of Securities.

“Subsidiary or Subsidiaries” (whether or not capitalized) of any person means
(i) any corporation of which such person (either alone or through or together
with any other Subsidiary), owns, directly or indirectly, more than 50% of the
stock the holders of which are generally entitled to vote for the election of
the board of directors of such corporation, or (ii) any partnership, limited
liability company, association, trust, joint venture, or other non-corporate
entity in which such person (either alone or through or together with any other
Subsidiary) holds, directly or indirectly, an equity interest.

“Unexercised Option Expiration Amount” shall mean a one time payment equal to
$500,000, which shall be payable solely as described in Sections 1.3 and 6(b).

“Voting Agreement” means that certain Voting Agreement in substantially the form
of Exhibit C attached hereto.

8.3           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of applicable law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the matters referred to herein are not affected in any manner
materially adverse to any

18


--------------------------------------------------------------------------------




party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
matters referred to herein be consummated as originally contemplated to the
fullest extent possible.

8.4           Entire Agreement; Assignment.  This Agreement, together with the
Related Agreements, constitutes the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof and thereof.  DTS shall have the
right to assign all of its rights and obligations under this Agreement to any
entity which is, at the time of assignment, an Affiliate of DTS, notwithstanding
that the assignee may not continue to be an Affiliate of DTS thereafter;
provided, that no such assignment to an Affiliate shall relieve the assigning
party of its obligations hereunder.  In the event of such an assignment, all
rights and obligations of DTS hereunder shall be deemed to be rights and
obligations of such assignee.  DTS or its assignee shall also have the right to
assign all of its rights and obligations under this Agreement to any person that
acquires a majority by voting power of all of the capital stock, or
substantially all of the assets, of DTS or its assignee or the division or
business unit of DTS or its assignee responsible for the business of Avica;
provided, that such person assumes this Agreement, in writing, and agrees to be
bound by and to comply with all of the terms and conditions hereof.  Avica shall
not assign, delegate or transfer its rights and obligations under this Agreement
to any third party without the prior written consent of DTS.  For purposes of
this Agreement, an “assignment” by Avica under this Section 8.4 shall be deemed
to include each of the following: (a) a change in beneficial ownership of Avica
of greater than twenty percent (20%) (whether in a single transaction or series
of transactions); (b) a merger of Avica with another party, whether or not Avica
is the surviving entity; (c) the acquisition of more than twenty percent (20%)
of any class of Avica’s voting stock (or any class of non-voting security
convertible into voting stock) by a person who is not currently a shareholder of
Avica (whether in a single transaction or series of transactions); and (d) the
sale of more than twenty percent (20%) of Avica’s assets (whether in a single
transaction or series of transactions); provided, however, that an assignment
shall not be deemed to include (i) any change in beneficial ownership resulting
from the conversion of convertible securities, outstanding as of the Effective
Date, by existing Avica Stockholders, or (ii) any change in beneficial ownership
resulting from a transfer of Avica shares made in compliance with Avica’s
Bylaws, as in effect on the Effective Date, to any third party who is not in
DTS’ judgment a competitor or potential competitor of DTS and so long as each
permitted transferee agrees in writing to be bound by and comply with the terms
and conditions of the Voting Agreement as if such transferee were a Shareholder
(as defined in such Voting Agreement) and a signatory to such Voting Agreement.
 Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the parties.

8.5           Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and nothing in this Agreement,
express or implied is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

8.6           Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

8.7           Governing Law.  This Agreement shall be governed by, and construed
in accordance with the laws of the State of California applicable to contracts
executed in and to be performed in that state.

8.8           Consent to Jurisdiction.  Avica and DTS consent to jurisdiction
and venue in the state and federal courts in Los Angeles, California.

19


--------------------------------------------------------------------------------




8.9           Headings; Interpretation.  The descriptive headings contained in
this Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.  Whenever the
word “include,” “includes,” or “including” appears in this Agreement, it shall
be deemed in each instance to be followed by the words “without limitation.”

8.10         Counterparts.  This Agreement may be executed and delivered
(including by facsimile or pdf transmission) in any number of counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

8.11         Fees and Expenses.  All costs and expenses incurred in connection
with this Agreement and the Asset Purchase by Avica shall be paid by Avica.  All
costs and expenses incurred in connection with this Agreement and the Asset
Purchase by DTS shall be paid by DTS.

8.12         Amendment.  Any waiver, modification or amendment of any provision
of this Agreement will be effective only if in writing and signed by duly
authorized representatives of the parties.

8.13         Waiver.  At any time prior to the Asset Closing, DTS and Avica may
agree to (a) extend the time for the performance of any obligation or other act
of the other party hereto, (b) waive any inaccuracy in the representations and
warranties of the other contained herein or in any document delivered pursuant
hereto, and (c) waive compliance by the other, as the case may be, with any
agreement or condition contained herein.  Any such extension or waiver shall be
valid if set forth in an instrument in writing signed by the party or parties to
be bound thereby.  The failure by either party to enforce any provision of this
Agreement will not constitute a waiver of future enforcement of that or any
other provision.

8.14         Remedies.  No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to herein or otherwise available at law, in equity or otherwise.

8.15         Force Majeure.  Except with respect to the payment of money,
neither party will be responsible for any failure or delay in its performance
under this Agreement due to causes beyond its reasonable control, including
labor disputes, strikes, lockouts, shortages of or inability to obtain labor,
energy, raw materials or supplies, war, riot, act of God or governmental action.

[The remainder of the page is intentionally left blank.]

20


--------------------------------------------------------------------------------


In Witness Whereof, DTS and Avica have duly executed this Option Agreement as of
the date first above written.

DTS, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Jon E. Kirchner

 

 

 

Jon Kirchner

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

Avica Technology Corporation

 

 

 

 

 

 

 

By:

 

/s/ Nicholas J. Clay

 

 

 

Nicholas J. Clay

 

 

Chairman and Chief Executive Officer

 

 

Signature page to Option Agreement


--------------------------------------------------------------------------------




LIST OF EXHIBITS

Exhibit A                                                Form of Asset Purchase
Agreement

Exhibit B                                                Purchase Election
Notice

Exhibit C                                                Form of Voting
Agreement


--------------------------------------------------------------------------------




EXHIBIT A

Form of Asset Purchase Agreement

Intentionally Omitted.


--------------------------------------------------------------------------------




EXHIBIT B

Purchase Election Notice

Intentionally Omitted.


--------------------------------------------------------------------------------




EXHIBIT C

Form of Voting Agreement

Intentionally Omitted.


--------------------------------------------------------------------------------